



Exhibit 10.6


RESTRICTED STOCK UNIT AGREEMENT


UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Name of Awardee: Kirill Tatarinov
Award Date: January 25, 2016
Number of Restricted Stock Units at 100% Attainment: 220,235 (the “Target
Award”)
Opening Average Share Value: $70.83


Pursuant to the Citrix Systems, Inc. 2014 Equity Incentive Plan (as amended from
time to time, the “Plan”), Citrix Systems, Inc. (the “Company”) hereby grants an
Award (as defined in the Plan) of Restricted Stock Units (as defined in the
Plan) to the awardee named above (the “Awardee”). Upon acceptance of this
Agreement (the “Award Agreement”), Awardee shall receive the number of
Restricted Stock Units specified above, subject to the restrictions and
conditions set forth in this Award Agreement and in the Plan.


1.Vesting.


(a)No portion of this Award may be settled until the Committee has determined
the portion that has vested. Except as otherwise provided herein, including
Section 1(b) below, the number of Restricted Stock Units vested shall be based
on the Company’s performance during the Performance Period specified below and,
except as provided in Sections 2(b) and 4(b), shall be further subject to
Awardee’s continuous employment relationship with the Company or its Affiliates
through the conclusion of the Performance Period. As used herein, “Performance
Period” shall mean the three-year period ending on January 24, 2019 or a Change
in Control, if earlier.


(b)At the end of the 18-month period commencing on the Award Date and ending on
July 24, 2017 (such 18-month period, the “Interim Performance Period”), the
Committee, as promptly as practicable (but in no event later than 60 days)
following the conclusion of the Interim Performance Period, shall determine the
number of Restricted Stock Units that would be deemed earned upon the final day
of the Interim Performance Period in accordance with Section 2(a), if all
references to the Performance Period instead referred to the Interim Performance
Period, and all such calculations referenced the Interim Performance Period in
lieu of the Performance Period. The lesser of (i) such number of Restricted
Stock Units calculated and (ii) 33% of the Target Award shall be deemed earned
(the “Interim Earned RSUs”) but such Interim RSUs shall remain subject to
Awardee’s continuous employment relationship with the Company or its Affiliates
through the conclusion of the Performance Period.


(c)The Committee, as promptly as practicable (but in no event later than 60
days) following the conclusion of the Performance Period, shall determine the
number of Restricted Stock Units that would vest upon the final day of the
Performance Period (the “Vesting Date”) in accordance with Section 2 (such
number of RSUs, the “Full Period RSUs”). On the Vesting Date, the greater of (i)
the Full Period RSUs, or (ii) the Interim Earned RSUs, shall vest in one
installment. For the avoidance of doubt, Awardee shall receive either the
Interim Earned RSUs or the Full Period RSUs, but not both. Awardee shall forfeit
any portion of this Award that is not vested upon the conclusion of the
Performance Period.


2.Performance Criteria and Attainment Levels.


(a)Except as set forth in Sections 1(b), 2(b), 4(b) and 4(d) below, the
attainment level under this Restricted Stock Unit Award will be determined
during the first 60 days following the end of the Performance Period and will be
based on the Annualized TSR Percentage and Relative TSR Percentile targets set
forth below. The number of Restricted Stock Units vested as a percentage of the
Target Award shall be determined in accordance with the following table:







--------------------------------------------------------------------------------





 
 
Annualized TSR Percentage
 
 
Negative
0-4.99%
5%
10%
20%
30%
Relative TSR Percentile
Less than 60th Percentile
0%
0%
50%
100%
150%
200%
60th to 74.9th Percentile
25%
50%
75%
100%
150%
200%
75th to 84.9th Percentile
50%
75%
100%
100%
150%
200%
85th Percentile or higher
75%
100%
100%
100%
150%
200%



In the event that the Annualized TSR Percentage is greater than 5% and falls
between two levels in the above table, linear interpolation shall be used
between columns to determine the number of Restricted Stock Units that vest.
(b)In the event that a Change in Control (as defined in the Employment
Agreement) occurs prior to the end of the Performance Period, Awardee will be
deemed to have satisfied the performance criteria and Awardee shall earn the
greater of (i) the Target Award, and (ii) the attainment level that would
otherwise have been determined based on the Annualized TSR Percentage and
Relative TSR Percentile from the first day of the Performance Period through the
date of the Change in Control pursuant to Section 2(a) above, in each case
except as provided in Section 4(d), subject to continued time-based vesting
conditioned on Awardee’s continued employment through the end of the Performance
Period, at which time such deemed earned Restricted Stock Units shall be settled
in accordance with Section 3.
   
(c)As used herein, the following terms shall have the following respective
meanings:


“Acquisition Price” means the price per share of Stock payable to the Company’s
stockholders in connection with a Change in Control involving sale of Stock by
the Company’s stockholders. In all other instances, “Acquisition Price” means
the closing price per share of Stock immediately following the Change in
Control.
“Annualized TSR Percentage” means the compounded annual growth rate, expressed
as a percentage (rounded down to the nearest tenth of a percent (0.1%)), in the
value per share of Stock during the Interim Performance Period, Performance
Period or Performance Period through the date of the Change in Control,
whichever is applicable, due to the appreciation in the price per share of Stock
and dividends paid during such period, assuming dividends are reinvested. Where
“D” is the amount of dividends paid to a shareholder of record with respect to
one share of Stock during the Performance Period and N is the number of 12 month
periods that have elapsed between January [__], 2016 and the last day of the
Performance Period (which may not be a full integer if computed in connection
with a Change in Control or Section 1(b)) the Annualized TSR Percentage is
calculated as follows:
[capture.jpg]
            “Ending Share Value” means the average of the closing price of one
share of Stock over the 20 consecutive trading days ending on, and including the
last date of the Performance Period (or if such date is not a trading day, the
most recent trading day immediately preceding such date); provided that (i) if
the last date of the Performance Period is the date upon which a Change in
Control occurs, the Ending Share Value as of such date shall be equal to the
Acquisition Price, as determined by the Committee.
“Cause” shall have the same meaning as defined in the Employment Agreement.
“Disability” shall have the same meaning as defined in the Employment Agreement.
“Employment Agreement” means that certain Employment Agreement between the
Company and Awardee dated as of January 19, 2016 as may be amended from time to
time.
“Good Reason” shall have the same meaning as defined in the Employment
Agreement.





--------------------------------------------------------------------------------





“Index Companies” means the companies included in the S&P Computer Software
Select Index, but specifically excluding the Company, throughout the Performance
Period.
“Opening Average Share Value” means $70.83, representing the average of the
closing price of one share of Stock over the 20 consecutive trading days ending
on, and including the Award Date.
“Relative TSR Percentile” means the Company’s Annualized TSR Percentage during
the Performance Period relative to the Annualized TSR Percentage of the Index
Companies during the Performance Period. The Relative TSR Percentile will be
determined by ranking the Company and the Index Companies from highest to lowest
according to their respective Annualized TSR Percentages. After this ranking,
the percentile performance of the Company relative to the Index Companies will
be determined as follows:
[capture2.jpg]
where:
“P” represents the percentile performance calculated to the first decimal.

“N” represents the number of Index Companies.
“R” represents the Company’s ranking among the Index Companies where the Index
Companies are ranked from the highest Annualized TSR Percentage to the lowest.
“Stock” means a share of the Company’s common stock, par value $.001 per share.
3.Issuance of Stock.


(a)    Except as set forth in Section 2(b), subject to the determination of
attainment levels by the Committee under Section 2, each vested Restricted Stock
Unit entitles Awardee to receive one share of Stock.
(b)    Within a reasonable amount of time after the Committee has made the
determination pursuant to Section 2 and all applicable service vesting
requirements required by Sections 1(a) and 2(b) have been satisfied (but in no
event later than two and one-half months after the year in which the Vesting
Date or the date of termination of Awardee’s employment occurs, as applicable),
Awardee’s name shall be entered as the stockholder of record on the books and
records of the Company with respect to the shares of Stock underlying the
Restricted Stock Units earned in accordance with this Agreement and upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan. The determination of the Committee as to
such compliance shall be final and binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 3(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any cash dividend on shares of
Stock, the number of Restricted Stock Units credited to Awardee shall, as of
such date, be increased by an amount (rounded to the nearest whole number)
determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;





--------------------------------------------------------------------------------





X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the value of
such dividend per share of Stock shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above. Any additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Award Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Award Agreement to which they
relate remain subject to such vesting and restrictions, and shall be promptly
forfeited to the Company if and when such Restricted Stock Units are so
forfeited.
4.Termination of Employment.


(a)Except as set forth in Section 4(b), 4(c) or 4(d) below, if Awardee’s
employment by the Company or its Affiliates (as defined in the Plan) is
voluntarily or involuntarily terminated (regardless of whether Awardee continues
to be an employee under local labor laws) for any reason other than Disability
or death prior to the end of the Performance Period, Awardee’s rights in any
Restricted Stock Units that are not vested shall automatically terminate as of
the date Awardee is no longer actively employed by the Company and its
Affiliates as determined by the Committee or any of its delegates in its, his or
her sole discretion (the “Termination Date”), and such Restricted Stock Units
shall be canceled and shall be of no further force and effect.


(b)If Awardee’s employment is terminated by the Company for reasons other than
Cause, death or Disability or Awardee resigns for Good Reason prior to the end
of the Performance Period, subject to the effectiveness of the release required
by the Employment Agreement, Awardee shall not forfeit his Award and shall
remain eligible to earn his Award, subject to the requirements of Section 2;
provided, however, that the number of Restricted Stock Units earned shall be the
greater of (i) the Full Period RSUs determined pursuant to Section 1(c),
multiplied by a fraction, the numerator of which shall be the number of calendar
days from the Award Date to Awardee’s Termination Date and the denominator of
which shall be the number of days in the Performance Period, and (ii), if the
Termination Date falls after the end of the Interim Performance Period, the
Interim Earned RSUs determined pursuant to Section 1(b), and if the Termination
Date falls prior to the end of the Interim Performance Period, the Interim
Earned RSUs determined pursuant to Section 1(b) multiplied by a fraction, the
numerator of which shall be the number of calendar days from the Award Date to
Awardee’s Termination Date and the denominator of which shall be number of days
in the Interim Performance Period.


(c)If Awardee’s termination of employment is on account of Disability or death
prior to the end of the Performance Period, Awardee shall not forfeit his Award
and shall remain eligible to earn his Award, subject to the requirements of
Section 2; provided, however, that the number of Restricted Stock Units earned
shall be the greater of (i) the Full Period RSUs determined pursuant to Section
1(c), multiplied by a fraction, the numerator of which shall be the number of
calendar days from the Award Date to Awardee’s Termination Date and the
denominator of which shall be the number of days in the Performance Period, and
(ii), if the Termination Date falls after the end of the Interim Performance
Period, the Interim Earned RSUs determined pursuant to Section 1(b), and if the
Termination Date falls prior to the end of the Interim Performance Period, the
Interim Earned RSUs determined pursuant to Section 1(b) multiplied by a
fraction, the numerator of which shall be the number of calendar days from the
Award Date to Awardee’s Termination Date and the denominator of which shall be
number of days in the Interim Performance Period.







--------------------------------------------------------------------------------





(d)If within 18 months following a Change in Control and prior to the end of the
Performance Period Awardee is terminated by the Company for reasons other than
Cause, death or Disability, or Awardee terminates his employment with the
Company for Good Reason, subject to the effectiveness of the release required by
the Employment Agreement, Awardee shall vest in the Restricted Stock Units
deemed earned in accordance with Section 2(b).


(e)If Awardee’s employment with the Company and its Affiliates terminates for
any other reason, then Awardee’s right in any Restricted Stock Units that are
not vested shall automatically terminate as of the date that Awardee’s
employment terminates, and such Restricted Stock Units shall be canceled and
shall be of no further force and effect.


(f)In the event of Awardee’s termination of his employment after the Performance
Period, the Company, as soon as practicable following the date of such
termination (the “Termination Date”) (but in no event later than two and
one-half months after the end of the Performance Period) shall issue shares of
Stock to Awardee (or Awardee’s designated beneficiary or estate executor, as
applicable, in the event of Awardee’s death) with respect to any Restricted
Stock Units which, as of the Termination Date, have been earned but for which
shares of Stock had not yet been issued to Awardee.


5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.Transferability. This Award Agreement and the Award are personal to Awardee,
non-assignable and not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegatees in its, his sole discretion), Awardee may be permitted to designate a
beneficiary with respect to the shares of Stock to be issued upon vesting of the
Award.


7.Tax Withholding. Regardless of any action the Company, or if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to Awardee’s participation in the Plan and legally applicable to Awardee
(“Tax-Related Items”), Awardee acknowledges that the ultimate liability for all
Tax-Related Items is and remains his responsibility and that such liability may
exceed the amount actually withheld by the Company or the Employer. Awardee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Stock upon settlement of the Restricted Stock Units, the subsequent
sale of Stock and the receipt of any dividends and/or any dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Restricted Stock Units to reduce or eliminate
Awardee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if Awardee has become subject to tax in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, Awardee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net issuance of shares. The
Company shall withhold from shares of Stock to be issued to Awardee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy Awardee’s
obligation for Tax-Related Items by one or a combination of the following: (i)
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Awardee’s behalf
pursuant to this authorization); or (ii) in any other way set forth in Section
15 of the Plan.





--------------------------------------------------------------------------------





To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his own personal
tax, legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.


9.Data Privacy. By entering into this Award Agreement, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.


Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.
Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan, including Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing





--------------------------------------------------------------------------------





the consents is that the Company would not be able to grant Restricted Stock
Units or other equity awards to Awardee or administer or maintain such awards.
Therefore, Awardee understands that refusing or withdrawing the consents may
affect Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that Awardee may contact in writing Awardee’s local human resources
representative.
10.Nature of Grant. In accepting the Restricted Stock Units, Awardee expressly
acknowledges, understands and agrees to the following:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;


(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other awards have been granted in the past;


(c)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;


(d)this Award Agreement does not confer upon Awardee any rights with respect to
continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;


(e)the Restricted Stock Unit grant and Awardee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Affiliate;


(f)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty; and


(g)Awardee is voluntarily participating in the Plan.


11.Miscellaneous.


(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.


(b)The Committee may amend the terms of this Award Agreement, prospectively or
retroactively, provided that the Award Agreement as amended is consistent with
the terms of the Plan; provided, further, however that the Committee in its sole
and absolute discretion may prospectively or retroactively amend any performance
goal related to this Award, including, without limitation, in connection with
strategic transactions. In no event shall such amendment impair Awardee’s rights
under this Award Agreement without Awardee’s consent.


(c)This Award Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.


(d)This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof.


12.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents





--------------------------------------------------------------------------------





by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


13.Governing Law and Venue. The Restricted Stock Units and this Award Agreement
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.


For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Awardee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Awardee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


15.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that
Awardee may be subject to insider trading restrictions and/or market abuse laws,
which may affect his ability to acquire or sell the shares of Stock or rights to
shares of Stock under the Plan during such times as Awardee is considered to
have “inside information” regarding the Company. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Awardee
acknowledges that it is Awardee’s responsibility to comply with any applicable
restrictions, and Awardee is advised to speak to his personal advisor on this
matter.


17.Waiver. Awardee acknowledges that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
Awardee or any other awardee.


By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement. Within six months of the Award Date, if Awardee has not
electronically accepted this Award Agreement on Fidelity.com’s website, or the
website of any other stock plan service provider appointed by the Company, then
this award shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and this Award Agreement.





